Citation Nr: 1019618	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right ankle 
disability.

5.  Entitlement to service connection for left ankle 
disability.

6.  Entitlement to service connection for bilateral foot 
disability, to include numbness in both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to March 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Notably, the Veteran initiated an appeal with respect to the 
RO's February 2006 denials of service connection for 
disability involving the left shoulder, right knee, left 
knee, right ankle, left ankle, headaches, numbness of both 
feet, recurrent chest pain and endometriosis/pelvic 
inflammatory disease (PID).  The RO issued a Statement of the 
Case (SOC) on these issues in May 2006.  In a VA Form 9 
filing received in February 2007, the Veteran limited her 
appeal to the claims listed on the title page.

In December 2008, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., for 
further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left shoulder strain 
first manifested in service.

2.  The Veteran's currently diagnosed retropatellar pain 
syndrome (RPPS) of the right knee first manifested in 
service.

3.  The Veteran's currently diagnosed RPPS of the left knee 
first manifested in service.

4.  The Veteran's currently diagnosed right ankle disability 
first manifested in service.

5.  The Veteran's currently diagnosed left ankle disability 
first manifested in service.

6.  The Veteran's currently diagnosed compartment syndrome of 
the feet first manifested after service, and is not shown to 
be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder 
disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for right knee 
disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for left knee 
disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for right ankle 
disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for service connection for left ankle 
disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

6.  The criteria for service connection for bilateral foot 
disability have not been met.  38 U.S.C.A. § 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

With respect to the claim of service connection for left 
shoulder disability, the Veteran's service treatment records 
(STRs) reflect the Veteran's treatment for chronic left 
shoulder pain beginning in January 2004.  The Veteran 
reported injuring her left shoulder while performing push-ups 
in approximately the fall of 2003.  The Veteran was diagnosed 
with chronic left shoulder pain, and placed on a temporary 
profile which expired at the time of her discharge from 
active service.

With respect to the claim of service connection for bilateral 
knee disability, the Veteran's STRs reflect her treatment for 
RPPS of the left knee, of two months duration, in November 
1998.  The Veteran reported that her symptoms occurred with 
walking or exercise.  She was given a temporary profile.  In 
January 1999, the Veteran reported continued left knee pain 
as well as the onset of right knee pain.  Her pain radiated 
to the ankle and thighs.  She was diagnosed with bilateral 
RPPS.  In February 1999, the Veteran was diagnosed with left 
RPPS refractory to treatment (tx).

With respect to the claim of service connection for bilateral 
ankle disability, the Veteran's STRs reflect her treatment 
for left ankle tendonitis in March 1994, manifested by 
symptoms of inversion and plantar pain.  In January 1996, the 
Veteran reported injury to the left ankle by being squeezed 
by pallets.  X-ray examination demonstrated mild soft tissue 
swelling (STS), and she was diagnosed with a left ankle 
contusion.  Her report of left ankle pain in January 2000 was 
diagnosed as a left ankle strain.  In February 2000, the 
Veteran reported a 4-week history of right ankle pain 
diagnosed as tendonitis.  In March 2000, the Veteran was 
diagnosed with right ankle strain.

With respect to the claim of service connection for bilateral 
foot disability, the Veteran's STRs reflect her March 1994 
report of plantar pain with walking in conjunction with 
treatment for left ankle tendonitis.  Notably, the Veteran's 
January 1996 report of injury to the left ankle by being 
squeezed by pallets did not involve any lay or medical 
evidence of foot symptomatology.  Notably, the Veteran 
reported low back pain radiating into her legs in August 1994 
and March 1995, but no numbness or tingling sensations of the 
feet were reported.  In fact, the Veteran denied paresthesias 
in August 1994 and no motor or sensory deficits were found.

The Veteran's private medical records, which begin in July 
2004, do not reflect any complaint for any of the 
disabilities at issue.  In August 2005, she was treated for 
myofascial neck pain with no radicular symptoms.

The Veteran filed her service connection claims in November 
2005, reporting left shoulder pain, numbness of both feet, 
bilateral knee pain, right ankle strain and left ankle 
tendonitis.  This application reflects credible lay evidence 
that symptoms of disability were present at that time.  
Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. 303 (2007); 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In pertinent part, the Veteran's private medical records 
reflect a January 2007 consultation for left shoulder and 
bilateral knee pain.  The Veteran attributed her left 
shoulder pain to performing exercises during boot camp.  
Examination of the left shoulder was significant for 
tenderness to the glenohumeral joint with decreased range of 
motion.  The Veteran also demonstrated bilateral knee pain 
with flexion and extension.  The Veteran was diagnosed with 
pain in the left shoulder (incorrectly reported as the right 
shoulder) and arthritis of the knees.

The Veteran's VA clinical records are significant for a May 
2007 consultation wherein she reported a history of pain of 
"both" shoulders which she attributed to performing 
strenuous exercises during service.  She reported that a 
magnetic resonance imaging (MRI) scan performed by her 
private physician demonstrated questionable tear of both 
shoulders, left greater than right.  However, that MRI report 
is not of record.  The Veteran also reported twisting her 
ankles due to pain.  She described a "crush" injury to the 
"right" foot and ankle in January 1996, for which she 
provided the clinician of a copy of her STRs.  Physical 
examination demonstrated decreased strength of both 
shoulders, suspected as secondary to pain, and decreased 
range of motion in both shoulders.  Both knees demonstrated 
crepitus, and tenderness to palpation was present in the left 
lateral malleolus.  

The VA clinician diagnosed arthralgia of both shoulders, 
arthralgia of both knees with crepitus on examination, and 
arthralgia of the ankles with some instability leading to 
sprains.

The Veteran underwent VA Compensation and Pension (C&P) 
joints examination in December 2009, based upon review of the 
claims folder.  The Veteran described a history of developing 
left shoulder pain during physical training but denied any 
left shoulder symptoms at the time of examination.  She 
reported developing bilateral knee pain during service, and 
the examination report is unclear whether she reported 
current symptoms.  She further reported a history of crush 
injury to the left ankle with right ankle strain during 
service.  She appeared to report bilateral ankle pain, 
weakness, stiffness, swelling and lack of endurance.

The Veteran's physical examination demonstrated no abnormal 
findings for the left shoulder, the knees or the ankles.  
Notably, the Veteran lacked 10 degrees of flexion for both 
knees which the examiner attributed to the Veteran's body 
habitus.  The examiner provided diagnoses of "[r]emote 
history of strain L shoulder with normal history and exam," 
"[r]etropatellar pain syndrome of the knees with normal 
exam," and "[r]emote history of ankle strains with normal 
exam."  The examiner proceeded to provide the following 
opinion:

It is as likely as not the veterans current L 
shoulder, both knee and both ankle findings are 
related to or result of injury or disease 
incurred or aggravated during active duty 
service.  Rationale: All conditions are noted 
during military service in the SMR's and although 
asymptomatic at the time are related back to her 
active duty time.

The Veteran also underwent VA C&P foot examination in 
December 2009, based upon review of the claims folder.  The 
Veteran reported a 10-year history of numbness and tingling 
of both feet which only appeared with exercise such as 
walking or jogging on a treadmill 4 times a week, which 
lasted 20 minutes in duration and eased with rest and heat.  
She denied a history of injury to the back of the legs or 
feet.  

On examination, the examiner found no motor, sensory or 
vibratory abnormality of the feet.  The examiner diagnosed 
compartment syndrome of the feet secondary to exercise 
stress, and opined that it was less likely than not that the 
current feet findings are related to service.  The examiner 
explained that there was no evidence of feet numbness or 
tingling of the feet with physical training during service.

With respect to the claims of service connection for left 
shoulder, bilateral knee disability and bilateral ankle 
disability, the Board first notes that the December 2009 VA 
C&P examination report is not a model of clarity.  The RO 
reasonably construed this opinion as indicating that no 
current disabilities are present.

However, the Board is able to resolve interpretive doubt as 
to the examiner's conclusion in favor of the Veteran.  See 
38 U.S.C.A. § 5107(b).  The Veteran's STRs clearly reflect a 
significant history of bilateral RPPS which was reported as 
chronic by the Veteran.  The Veteran was discharged from 
service in March 2004 with a temporary profile for left 
shoulder pain, which had been present since the fall of 2003.  
Furthermore, there is a clear documented history of bilateral 
ankle strains.  

Post-service, the private and VA medical records include 
objective findings of left shoulder limitation of motion with 
tenderness at the glenohumeral joint.  The Veteran's knees 
have demonstrated pain with flexion and extension as well as 
crepitus.  The ankles reportedly demonstrate some instability 
resulting in strains with tenderness to palpation being found 
in the left lateral malleolus.

The Board presumes that the VA C&P examiner was aware of the 
post-service clinical findings.  The fact that the Veteran's 
disabilities were asymptomatic on examination is only a 
consideration when assigning a disability rating, and does 
not preclude a finding of current disability.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to 
adjudication of the claim.)

On this record, the Board finds that the requirements for the 
existence of current disabilities of the left shoulder, the 
knees and the ankles have been met.  McClain, 21 Vet. App. at 
321.  The VA C&P examiner in December 2009 attributed the 
current but asymptomatic disabilities as having an inservice 
onset, which is sufficiently supported by the STRs.  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's current left shoulder strain, RPPS 
of the knees, and bilateral ankle disabilities first 
manifested inservice.  These claims, therefore, are granted.  
The nature and extent of these problems, at this time, is not 
before the Board at this time. 

However, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral foot disability, claimed as 
foot numbness.  The December 2009 VA C&P examiner diagnosed 
the Veteran with compartment syndrome of the feet secondary 
to exercise stress, and provided opinion that the 
symptomatology supporting this diagnosis was not present in 
service.  The Board finds that this opinion is based upon an 
accurate factual history, and provides strong probative 
evidence against this claim.  There is no opinion to the 
contrary.

The Board acknowledges the Veteran's report that the 
symptomatology supporting the diagnosis of compartment 
syndrome of the feet had been present in service.  She 
reported to the VA examiner that such symptoms had been 
present since approximately 1999.  This history, however, is 
not consistent with the Veteran's STRs which fail to reflect 
lay or medical evidence of these type of disability 
characteristics at any time during service.  

The Board has also considered the possibility that the 
Veteran's complaints went unreported, but has nevertheless 
been present and chronic since service.  See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  The Veteran 
first reported foot numbness in November 2005, which is more 
than a year following her discharge from service.  A review 
of her medical records reflects an inconsistent and 
unreliable history of injury and symptoms.  For example, the 
Veteran reported to her private examination that her left 
shoulder pain began during basic training.  However, STRs 
reflect the Veteran's own report that her left shoulder 
problems began almost a decade later.  She reports a crush 
injury to the "right" foot and ankle in January 1996, but 
STRs reflect an injury to the left ankle only at that time.

Overall, the Veteran's report of the onset of compartment 
syndrome symptoms of the feet in approximately 1999 is not 
consistent with the entire evidentiary record, including the 
STRs and postservice medical record.  Her overall 
recollections of symptoms of disability are not reliable.  As 
such, the Board finds that the preponderance of the evidence 
is against a finding of inservice onset, or persistent or 
recurrent symptoms of disability, since service.

The Board further finds that there is no competent medical 
evidence suggesting that the Veteran's current bilateral foot 
symptoms are related to injury or disease since service.  The 
December 2009 VA C&P examiner attributed such symptoms to 
current exercise stress.  The Veteran, as a lay person, is 
generally not deemed capable of self-diagnosing the etiology 
of an orthopedic condition.  See Espiritu, 2 Vet. App. at 
494.  To the extent her lay opinion holds any probative 
value, it is greatly outweighed by the medical findings in 
service and thereafter.  

Notably, there is no evidence of arthritis being manifest in 
service or to a compensable degree within one year from 
service.  As such, there is no basis to grant this disorder 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for bilateral foot disability, claimed as foot numbness.  The 
claim, therefore, is denied.  The benefit of the doubt rule 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With respect to the claims of service connection for left 
shoulder disability, bilateral knee disability and bilateral 
ankle disability, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

With respect to the bilateral foot disability claim, the 
Board initially notes that the Veteran raised a claim of 
service connection for "numbness" of both feet.  The 
December 2009 VA C&P examination report clarified that the 
Veteran's reported symptomatology supported a diagnosis of 
compartment syndrome of the feet.  The Board has rephrased 
the issue on the title page to fully encompass the disability 
being sought by the Veteran.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a claim includes any 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

A pre-adjudicatory RO letter dated December 2005 advised the 
Veteran of what evidence was required to substantiate her 
service connection claim as well as the respective duties 
between herself and VA in developing this claim.  This letter 
substantially complies with the VCAA notice requirements.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board is aware of the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), wherein a claimant must 
be provided pre-adjudicatory notice of the downstream 
elements of how to establish a disability rating and 
effective date of award.  As the claim remains denied, no 
prejudicial error has accrued to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs and 
all available VA clinical records.  The RO also obtained the 
Veteran's treatment records from Scott and White, and made 
additional efforts to obtain updated records which were 
unsuccessful.  RO letters dated April 2009, June 2009 and 
November 2009 informed the Veteran of their inability to 
obtain additional records.  No further assistance is 
warranted on this matter.  38 C.F.R. § 3.159.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
bilateral foot disability claim.  The Veteran has been 
examined by VA and private physicians and those records are 
with the claims files.  A December 2009 VA C&P examiner 
diagnosed with the Veteran with compartment syndrome of the 
feet related to exercise stress.  This examination report was 
the first opportunity where the Veteran provided an expanded 
explanation as to the nature and etiology of her symptoms.  
The examiner found that such symptoms were not present in 
service, and the Board finds that the credible lay and 
medical evidence supports this factual determination.  

As the Board has determined that the credible evidence is 
against a finding that this disability became symptomatic in 
service, and is against a finding of persistent or recurrent 
symptoms of since service, the Board can find no factual 
basis for a VA examiner to provide an additional opinion in 
this case without resorting to speculation and usurping the 
Board's factual determination that the Veteran had no 
symptomatic manifestations or injury in service.  There is 
also no competent evidence suggesting that the Veteran's 
disability is associated with service, but is rather exercise 
related (having nothing to do with service).  As such, the 
Board finds no basis to obtain further medical opinion in 
this case.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that the RO is able to obtain 
without the cooperation of the Veteran's treating physician.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for left 
shoulder disability is granted.

The claim of entitlement to service connection for right knee 
disability is granted.

The claim of entitlement to service connection for left knee 
granted.

The claim of entitlement to service connection for right 
ankle disability is granted.

The claim of entitlement to service connection for left ankle 
disability is granted.

The claim of entitlement to service connection for bilateral 
foot disability, to include numbness in both feet, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


